DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6,
	Line 1 recites the limitation “the text”.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a dye sensor”.  Lines 7-8 of claim 16 recite “wherein the controller is configured to determine a dye has been released from the laundry within the treating chamber to define a determined dye release”.  Upon review of the instant application as a whole, the disclosure teaches that the controller is configured to receive an output from a dye sensor indicative of an amount of dye within liquid in the treating chamber and compare it with an amount threshold stored in a memory of the controller to determine when the amount of dye satisfies the amount threshold and defines a determined dye release [see ¶0030-¶0032 of the specification].  The instant application does not disclose any embodiments of the invention wherein the controller is capable of determining dye release without receiving output from the dye sensor.  Therefore, the omitted element of a “dye sensor” is essential to output a signal to the controller indicative of an amount of dye within liquid in the treating chamber so that the controller may determine a dye has been released, as required by the controller configuration recited in claim 16.  On this basis, claim 16 is indefinite for omitting the element of a “dye sensor” which is essential to executing the controller configuration as specifically recited in claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,273,619 to Ashrafzadeh et al. (hereafter “Ashrafzadeh”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
The claimed features of the treating chamber, dye sensor, controller, and user interface are anticipated by claim 1 of Ashrafzadeh.
Regarding claim 2,
The claimed features of the user interface are anticipated by claim 2 of Ashrafzadeh.
Regarding claim 3,
The claimed features of the user interface are anticipated by claim 3 of Ashrafzadeh.
Regarding claim 4,
The claimed features of the audible alert are anticipated by claim 4 of Ashrafzadeh.
Regarding claim 5,
The claimed features of the controller are anticipated by claim 5 of Ashrafzadeh.
Regarding claim 6,
The claimed features of the text regarding at least one action taken by the laundry treating appliance in response to the determined dye release are anticipated by claim 6 of Ashrafzadeh.
Regarding claim 7,
The claimed features of the controller are anticipated by claim 1 of Ashrafzadeh.
Regarding claim 8,
The claimed features of the controller are anticipated by claim 1 of Ashrafzadeh.
Regarding claim 9,
The claimed features of the controller are anticipated by claim 1 of Ashrafzadeh.
Regarding claim 10,
The claimed features of the controller are anticipated by claim 6 or 7 of Ashrafzadeh.
Regarding claim 11,
The claimed features of the at least one action are anticipated by claim 7 of Ashrafzadeh.
Regarding claim 12,
The claimed features of the at least one action are anticipated by claim 8 of Ashrafzadeh.
Regarding claim 13,
The claimed features of the information are anticipated by claim 9 of Ashrafzadeh.
Regarding claim 14,
The claimed features of the at least one action are anticipated by claim 10 of Ashrafzadeh.
Regarding claim 15,
The claimed features of the educational information are anticipated by claims 11-12 of Ashrafzadeh.
Regarding claim 16,
The claimed features of the treating chamber, controller, and user interface are anticipated by claim 1 of Ashrafzadeh.

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the prior art made of record and not relied upon that are considered pertinent to applicant's disclosure, for example:
US Pat. 8,108,063 to Agrawal et al.
US Pat. 4,406,028 to Hazan
US Pat. 7,113,280 to Oon et al.
US Pub. 2003/0025733 to Broker et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711